     Case: 1:17-md-02804-DAP Doc #: 1675 Filed: 06/12/19 1 of 3. PageID #: 46401



                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                                 )        MDL 2804
OPIATE LITIGATION                                            )
                                                             )        Case No. 1:17-md-2804-DAP
This document relates to:                                    )
                                                             )        Judge Dan Aaron Polster
State of Alabama v. Purdue Pharma LP, et al.                 )
Case No. 1:18-OP-45236-DAP (N.D. Ohio)                       )

                         MOTION FOR LEAVE OF COURT TO
                  VOLUNTARILY DISMISS ACTION WITHOUT PREJUDICE

          On June 6, 2019, the Court questioned its jurisdiction over State of Alabama v. Purdue

    Pharma L.P., Case No. 18-OP-45236 (N.D. Ohio). See Doc. #1662. Because jurisdictional

    defects can be raised at any time, at any level of the proceedings, Alabama believes that it is in

    the Courts’ and the parties’ best interests to dismiss Alabama’s original action so that it can be

    refiled, rather than allow jurisdictional issues to resurface post-trial and/or on appeal, if any.1

          Because the Defendants have yet to file an answer or motion for summary judgment, Rule

    41(a)(1)(A)(i) permits Alabama to voluntarily dismiss this action without court order. Alabama

    hereby files such a notice, which by rule, has the effect of dismissing Alabama’s action without

    prejudice. See Fed. R. Civ. P. 41(a)(1)(B).

          Alabama notes that Section 6(e) of CMO-1 (Doc. 232) requires a party subject to motion

    to dismiss briefing to obtain leave of court if it wishes to voluntarily dismiss its case.

    Accordingly, Alabama requests the Court enter an order stating that the Court accepts Alabama’s

    voluntary dismissal without prejudice and that Alabama is free to refile its action in due course.




1
 Alabama seeks voluntary dismissal out of an abundance of caution; it does not take a position on the merits of the
Court’s question.

                                                        1
  Case: 1:17-md-02804-DAP Doc #: 1675 Filed: 06/12/19 2 of 3. PageID #: 46402




                                          Respectfully submitted,

                                          Steve Marshall
                                          Attorney General


                                           /s/ Corey L. Maze
                                          Corey L. Maze
                                          Special Deputy Attorney General


ADDRESS OF COUNSEL:

Steve Marshall                            Office of the Attorney General of Alabama
Attorney General                          501 Washington Avenue
                                          Montgomery, AL 36130
Corey L. Maze                             Phone: (334) 242-7300
Special Deputy Attorney General           Fax: (334) 242-4891
                                          cmaze@ago.state.al.us
Winfield J. Sinclair                      wsinclair@ago.state.al.us
Assistant Attorney General                mdean@ago.state.al.us

Michael G. Dean
Assistant Attorney General

OF COUNSEL:

Jere L. Beasley – ASB 1981A35J            Robert F. Prince – ASB-2570-C56R
Rhon E. Jones – ASB 7747E52R              Joshua P. Hayes – ASB-4868-H68H
Richard D. Stratton – ASB 3939T76R
Jeffrey D. Price – ASB 8190F60P           Prince, Glover & Hayes
J. Ryan Kral – ASB 9669N70K               1 Cypress Point
J. Parker Miller – ASB 7363H53M           701 Rice Mine Road North
Beasley, Allen, Crow, Methvin,            Tuscaloosa, Alabama 35406
Portis & Miles, P.C.                      Telephone: (205) 345-1234
218 Commerce Street                       Fax: (205) 752-6313
Post Office Box 4160 (36103-4160)         rprince@princelaw.net
Montgomery, Alabama 36104                 jhayes@princelaw.net
Telephone: (334) 269-2343

                                      2
  Case: 1:17-md-02804-DAP Doc #: 1675 Filed: 06/12/19 3 of 3. PageID #: 46403



Fax: (334) 954-7555
Jere.Beasley@BeasleyAllen.com
Rhon.Jones@BeasleyAllen.com
Rick.Stratton@BeasleyAllen.com
William.Sutton@BeasleyAllen.com
Ryan.Kral@BeasleyAllen.com
Parker.Miller @BeasleyAllen.com


                                CERTIFICATE OF SERVICE

       I hereby certify that on June 12, 2019, I electronically filed the foregoing with the Clerk of

Court by using the CM/ECF system. Copies will be served upon counsel of record by, and may be

obtained through, the Court CM/ECF Systems.



                                               /s/ Corey L. Maze
                                              Special Deputy Attorney General




                                                 3
